--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12
 
PERVASIP CORP. AND CERTAIN OF ITS SUBSIDIARIES
 
MASTER SECURITY AGREEMENT
 
To:
LV Administrative Services, Inc., as Agent

 
c/o Valens Capital Management, LLC

 
335 Madison Avenue, 10th Floor

 
New York, NY 10017

 
Date: May 28, 2008
 
To Whom It May Concern:
 
1. To secure the payment of all Obligations (as hereafter defined), PERVASIP
CORP. (f/k/a  eLEC Communications Corp.), a New York corporation (the
“Company”), each of the other undersigned parties (other than the Agent as
defined below) and each other entity that is required to enter into this Master
Security Agreement (each an “Assignor” and, collectively, the “Assignors”)
hereby assigns and grants to the Agent, for the ratable benefit of the Creditor
Parties (as defined in the Securities Purchase Agreement referred to below), a
continuing security interest in all of the following property now owned or at
any time hereafter acquired by any Assignor, or in which any Assignor now has or
at any time in the future may acquire any right, title or interest (the
“Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts, (including, without limitation, the Restricted Account (the
“Restricted Account”) maintained at North Fork Bank (Account Name: Pervasip
Corp. (f/k/a  eLEC Communications Corp.) Restricted - LV, Account Number:
270-405-7914)), inventory, equipment, goods, fixtures, documents, instruments
(including, without limitation, promissory notes and marketable equity
securities), contract rights, general intangibles (including, without
limitation, payment intangibles and an absolute right to license on terms no
less favorable than those current in effect among any Assignor’s affiliates),
chattel paper, supporting obligations, investment property (including, without
limitation, all partnership interests, limited liability company membership
interests and all other equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which any Assignor now has or hereafter may acquire any
right, title or interest, all proceeds and products thereof (including, without
limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefor.  In the event any Assignor wishes to finance
the acquisition in the ordinary course of business of any hereafter acquired
equipment and have obtained a commitment from a financing source to finance such
equipment from an unrelated third party, Agent agrees to release its security
interest on such hereafter acquired equipment so financed by such third party
financing source.  Except as otherwise defined herein, all capitalized terms
used herein shall have the meaning provided such terms in that certain
Securities Purchase Agreement dated as of the date hereof (as amended, restated,
modified and/or supplemented from time to time, the “Securities Purchase
Agreement”) by and among the Company, the Purchasers party thereto and LV
Administrative Services, Inc., as administrative and collateral agent for the
Purchasers (the “Agent”).  All items of Collateral which are defined in the UCC
shall have the meanings set forth in the UCC.  For purposes hereof, the term
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions;
provided further, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.
 
2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to any Creditor Party arising
under, out of, or in connection with: (i) the Securities Purchase Agreement  and
(ii) the Related Agreements referred to in the Securities Purchase Agreement
(the Securities Purchase Agreement and each Related Agreement, as each may be
amended, modified, restated or supplemented from time to time, collectively,
referred to herein as the “Documents”), and in connection with any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to any Creditor Party, whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise, including, without
limitation, obligations and liabilities of each Assignor for post-petition
interest, fees, costs and charges that accrue after the commencement of any case
by or against such Assignor under any bankruptcy, insolvency, reorganization or
like proceeding (collectively, the “Debtor Relief Laws”) in each case,
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Assignor under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of each Assignor for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case.
 
 

--------------------------------------------------------------------------------

 
 
 
3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Agent, for the benefit of the Creditor Parties, that:
 
(a)  
it is a corporation, partnership or limited liability company, as the case may
be, validly existing, in good standing and organized under the respective laws
of its jurisdiction of organization set forth on Schedule A, and each Assignor
will provide the Agent thirty (30) days’ prior written notice of any change in
any of its respective jurisdiction of organization;

 
(b)  
its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A attached hereto, and it will provide the Agent thirty
(30) days’ prior written notice of any change in its legal name;

 
(c)  
its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide the Agent thirty (30) days’ prior written
notice of any change in any of its organizational identification number;

 
(d)  
it is the lawful owner of its respective Collateral and it has the sole right to
grant a security interest therein and will defend the Collateral against all
claims and demands of all persons and entities;

 
(e)  
other than permitted liens identified in Schedule 4.9 of the Securities Purchase
Agreement, it will keep its Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature (“Encumbrances”), except Permitted Encumbrances;

 
(f)  
it will, at its and the other Assignors’ joint and several cost and expense,
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 
(g)  
it will not, without the Agent’s prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and except for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $100,000
and only to the extent that:

 
(i)  
the proceeds of any such disposition are used to acquire replacement Collateral
which is subject to the Agent’s first priority perfected security interest, or
are used to repay the Obligations or to pay general corporate expenses; and

 
(ii)  
following the occurrence of an Event of Default which continues to exist the
proceeds of which are remitted to the Agent to be held as cash collateral for
the Obligations;

 
(h)  
it will insure or cause the Collateral to be insured in the Agent’s name against
loss or damage by fire, theft, burglary, pilferage, loss in transit and such
other hazards in amounts and coverage consistent and in accordance with industry
practice under policies by insurers reasonably acceptable to the Agent and all
premiums thereon shall be paid by such Assignor and the policies delivered to
the Agent.  If any such Assignor fails to do so, the Agent may procure such
insurance and the cost thereof shall be promptly reimbursed by the Assignors,
jointly and severally, and shall constitute Obligations;

 
(i)  
it will at all reasonable times and upon at least (1) day’s prior notice allow
the Creditor Parties or their respective representatives free access to and the
right of inspection of the Collateral; and

 
(j)  
such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves the Agent and each other Creditor Party harmless from all
loss, costs, damage, liability and/or expense, including reasonable attorneys’
fees, that the Agent and each other Creditor Party may sustain or incur to
enforce payment, performance or fulfillment of any of the Obligations and/or in
the enforcement of this Master Security Agreement or in the prosecution or
defense of any action or proceeding either against the Agent, any other Creditor
Party or any Assignor concerning any matter growing out of or in connection with
this Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by the Agent’s or any Creditor Party’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
4. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:
 
(a)  
an Event of Default shall have occurred under and as defined in any Document;

 
(b)  
the loss, theft, substantial damage, destruction, sale or encumbrance to or of
any of the Collateral or the making of any levy, seizure or attachment thereof
or thereon except to the extent:

 
(i)  
such loss is covered by insurance proceeds which are used to replace the item or
repay the Agent; or

 
(ii)  
said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 and such levy, seizure or attachment has been removed or otherwise
released within ten (10) days of the creation or the assertion thereof.

 
5. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may declare all Obligations immediately due and payable and the Agent
shall have the remedies of a secured party provided in the UCC, this Agreement
and other applicable law.  Upon the occurrence of any Event of Default and at
any time thereafter, the Agent will have the right to take possession of the
Collateral and to maintain such possession on its premises or to remove the
Collateral or any part thereof to such other premises as the Agent may
desire.  Upon the Agent’s request, each Assignor shall assemble or cause the
Collateral to be assembled and make it available to the Agent at a place
reasonably designated by the Agent.  If any notification of intended disposition
of any Collateral is required by law, such notification, if mailed, shall be
deemed properly and reasonably given if mailed at least ten (10) business days
before such disposition, postage prepaid, addressed to the applicable Assignor
either at any Assignor’s address shown herein or at any address appearing on the
Agent’s records for such Assignor.  Any proceeds of any disposition of any of
the Collateral shall be applied by the Agent to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys’ fees
and other legal expenses and disbursements and the reasonable expenses of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by the Agent toward the payment of the Obligations
in such order of application as the Agent may elect, and each Assignor shall be
liable for any deficiency.  For the avoidance of doubt, following the occurrence
and during the continuance of an Event of Default, the Agent shall have the
immediate right to withdraw any and all monies contained in any deposit account
in the name of any Assignor and controlled by the Agent and apply same to the
repayment of the Obligations (in such order of application as the Agent may
elect).  The parties hereto each hereby agree that the exercise by any party
hereto of any right granted to it or the exercise by any party hereto of any
remedy available to it (including, without limitation, the issuance of a notice
of redemption, a borrowing request and/or a notice of default), in each case,
hereunder, under the Securities Purchase Agreement or under any other Related
Agreement shall not constitute confidential information and no party shall have
any duty to the other party to maintain such information as confidential.
 
6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at the Agent’s option during
the continuance of an Event of Default, debited by the Agent from any other
deposit accounts in the name of any Assignor and controlled by the Agent.
 
7. Each Assignor appoints the Agent, any of the Agent’s officers, employees or
any other person or entity whom the Agent may designate as its attorney, with
power to execute such documents on such Assignor’s behalf and to supply any
omitted information and correct patent errors in any documents executed by such
Assignor or on such Assignor’s behalf; to file financing statements against such
Assignor covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); to sign such Assignor’s name on public records; and
to do all other things the Agent deems necessary to carry out this Master
Security Agreement.  Each Assignor hereby ratifies and approves all acts of the
attorney and neither the Agent, any Creditor Party nor the attorney will be
liable for any acts of commission or omission, nor for any error of judgment or
mistake of fact or law other than gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  This power being coupled with an interest, is irrevocable so long as
any Obligations remains unpaid.
 
8. No delay or failure on the Agent’s part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth, and
no waiver by the Agent of any default shall operate as a waiver of any other
default or of the same default on a future occasion.  The Creditor Parties’
books and records containing entries with respect to the Obligations shall be
admissible in evidence in any action or proceeding, shall be binding upon each
Assignor for the purpose of establishing the items therein set forth (absent
manifest error) and shall constitute prima facie proof thereof.  The Agent shall
have the right to enforce any one or more of the remedies available to the
Agent, successively, alternately or concurrently.  Each Assignor agrees to join
with the Agent in executing such documents or other instruments to the extent
required by the UCC in form satisfactory to the Agent and in executing such
other documents or instruments as may be required or deemed necessary by the
Agent for purposes of affecting or continuing the Agent’s security interest in
the Collateral.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
9. This Master Security Agreement shall be governed and construed in accordance
with the laws of the State of New York and cannot be terminated orally.  All of
the rights, remedies, options, privileges and elections given to the Agent
hereunder shall inure to the benefit of the Agent’s successors and assigns.  The
term “Agent” as herein used shall include the Agent, any parent of the Agent’s,
any of the Agent’s subsidiaries and any co-subsidiaries of the Agent’s parent,
whether now existing or hereafter created or acquired, and shall bind the
representatives, successors and assigns of each Assignor.  The Agent and each
Assignor hereby (a) waive any and all right to trial by jury in litigation
relating to this Agreement and the transactions contemplated hereby and each
Assignor agrees not to assert any counterclaim in such litigation, (b) submit to
the nonexclusive jurisdiction of any New York State court sitting in the borough
of Manhattan, the city of New York and (c) waive any objection the Agent or each
Assignor may have as to the bringing or maintaining of such action with any such
court.
 
10. This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.  Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
11. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
12. All notices from the Agent to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below, with a copy to
Pryor Cashman LLP, 410 Park Avenue, New York, New York 10022, Attention: Eric M.
Hellige, Esq.
 
Very truly yours,
 
PERVASIP CORP. (f/k/a  eLEC Communications Corp.)
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
VOX COMMUNICATIONS CORP.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
AVI HOLDING CORP.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
TELCOSOFTWARE.COM CORP.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
LINE ONE, INC.
 
 
By:
/s/ Paul H. Riss
 

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
Address:
75 South Broadway, Suite 302

 
White Plains, NY 10602

 
Facsimile:914-682-0820

 
 
ACKNOWLEDGED:
 
LV ADMINISTRATIVE SERVICES, INC.,
as Agent
 

 

  By: /s/ Patrick Regan
 
Name: Patrick Regan

 
Title Authorized Signatory

 


 
- 5 -

--------------------------------------------------------------------------------

 